United States Court of Appeals,

                           Eleventh Circuit.

                             No. 95-4924.

Susan F. WOOD, individually and as Personal Representative of the
Estate of Bettie W. Wood, and Jonathan H. Wood, Jr., Plaintiffs-
Appellants,

                                  v.

   ELI LILLY AND COMPANY, a New Jersey corporation, and Upjohn
Company, Inc., a Delaware corporation, Defendants-Appellees.

                            Feb. 26, 1997.

Appeal from the United States District Court for the Southern
District of Florida (No. 89-6255-CIV-JAG); Jose A. Gonzalez, Jr.,
Judge.

Before HATCHETT, Chief Judge, DUBINA, Circuit Judge and COHILL*,
Senior District Judge.

      PER CURIAM:

      CERTIFICATION FROM THE UNITED STATES COURT OF APPEALS FOR THE

ELEVENTH CIRCUIT TO THE SUPREME COURT OF FLORIDA PURSUANT TO

ARTICLE V. SEC. 3(b)(6) OF THE FLORIDA CONSTITUTION

      TO THE SUPREME COURT OF FLORIDA AND ITS HONORABLE JUSTICES:

           It appears to the United States Court of Appeals for the
      Eleventh Circuit that this case involves an unanswered
      question of Florida law that is determinative of this appeal.
      Therefore, we certify the following questions of law, based on
      the background recited below, to the Supreme Court of Florida
      for instructions.

      The original complaint in this case was filed in the Broward

County, Florida, Circuit Court on March 1, 1988, Case No. 88-5578-

CS.       The named plaintiffs were Bettie W. Wood, Susan Wood and

Jonathan H. Wood, Jr.    Bettie W. Wood died in 1991, and her estate


      *
      Honorable Maurice B. Cohill, Jr., Senior U.S. District
Judge for the Western District of Pennsylvania, sitting by
designation.
was substituted as a party plaintiff.

     Defendants removed the action to the United States District

Court for the Southern District of Florida.                   The gravamen of the

complaint      is    that    the    plaintiffs     were     exposed    to   the     drug

diethylstilbestrol ("DES") in utero because their mother ingested

DES during her pregnancies with the three plaintiffs, and that each

subsequently suffered illnesses allegedly related to DES.

     By      order   dated       September   19,    1989,    the    district      court

dismissed the action because of the inability of the plaintiffs to

identify the manufacturer, or manufacturers, of the DES ingested by

their mother.

     The plaintiffs appealed to this court, and while the appeal

was pending, the Florida Supreme Court rendered its opinion in

Conley v. Boyle Drug Co., 570 So.2d 275 (Fla.1990) which held that

a market share theory of liability could be used in DES cases to

apportion liability.             This theory permits a plaintiff to bring an

action in such cases without requiring the plaintiff to allege or

prove that a particular defendant produced or marketed the precise

DES taken by (in that case) the plaintiff's mother.                     Id. at 282.

     In an unpublished opinion, on May 3, 1991, this court vacated

the order of the district court and remanded for reconsideration in

light of Conley.

     On      December       8,    1994,   the     district    court     granted      the

defendants' motions for summary judgment against Bettie and Susan

Woods   on    the    grounds       that   their    claims    were     barred   by    the

applicable statute of limitations—four years.

     In this case, the plaintiffs' mother ingested DES during her
pregnancies    between   April   and   November,     1956;         February   and

November, 1958;     and July 1961 and March, 1962.                 The original

complaint in this case was filed March 1, 1988.

      In August, 1978, Bettie Wood was diagnosed with clear cell

adenocarcinoma.    She underwent surgery followed by yearly medical

examinations with no indication of a recurrence of the cancer until

she was notified on March 2, 1984, that the cancer had recurred.

She died in 1991, and her estate was substituted as a party.

      There has never been a diagnosis of cancer for Susan Wood,

although in 1978 she was diagnosed with vaginal adenosis.                     In

January, 1987, Susan Wood had an ectopic pregnancy and therapeutic

abortion, which she alleges was related to the ingestion of DES by

her mother.

      The issue of when the statute of limitations began to run is

now before this court.

      The defendants contend, and the district court held, that the

statute of limitations began running more than four years before

the filing of the complaint on March 1, 1988.                Bettie Wood was

diagnosed with clear cell adenocarcinoma in 1978 and advised that

there might be a connection between her condition and the DES taken

by her mother.

      Susan Wood was diagnosed with vaginal adenosis in 1976 and

told that this condition was often associated with DES exposure.

      The plaintiffs argue that no cause of action arose for statute

of limitations purposes until the Florida Supreme Court's decision

in   Conley,   supra,    and   that    application    of     the    statute   of

limitations in this case would deprive the plaintiffs of their
right to access to the courts under the Florida Constitution, Art.

1, Section 21.

      The   district     court     specifically     rejected    plaintiffs'

contentions and entered summary judgment in favor of the defendants

and   against    Susan   F.      Wood    individually   and    as   Personal

Representative of the Estate of Bettie W. Wood.                 The action

involving Jonathan H. Wood, Jr. is apparently still pending in the

district court.

      The parties in this appeal have raised an issue of first

impression under Florida law.           No Florida court has addressed the

question of whether the date of the decision in           Conley v. Boyle

Drug Company, 570 So.2d 275 (Fla.1990) is the benchmark for the

commencement of the running of the statute of limitations in a

negligence action such as this where the plaintiffs are relying on

the market share theory of liability and the Florida Constitution

in order to gain access to the courts despite the fact that the

alleged acts of negligence, or the knowledge thereof, occurred more

than four years prior to that decision.

      Accordingly, we respectfully certify the following question to

the Supreme Court of Florida.

      IN A NEGLIGENCE ACTION CONCERNING THE DRUG DIETHYLSTILBESTROL

("DES") IN WHICH A PLAINTIFF RELIES ON THE MARKET SHARE THEORY OF

LIABILITY TO RECOVER FROM THE DEFENDANTS, AS DESCRIBED IN CONLEY V.

BOYLE DRUG CO., 570 SO.2D 275 (FLA.1990), DOES THE STATUTE OF

LIMITATIONS COMMENCE RUNNING ON THE DATE THAT CONLEY WAS ISSUED OR

ON THE DATE THAT THE PLAINTIFF KNEW, OR REASONABLY SHOULD HAVE

KNOWN, OF HER INJURY?
     Our statement of the question is not meant to limit the scope

of inquiry by the Florida Supreme Court.     On the contrary, the

particular phrasing used in the certified question is not to

restrict the Supreme Court's consideration of the problems involved

and the issues as the Supreme Court perceives them to be in its

analysis of the record certified in this case.       This latitude

extends to the Supreme Court's restatement of the issue or issues

and the manner in which the answers are to be given.   Martinez v.

Rodriquez, 394 F.2d 156, 159 n. 6 (5th Cir.1968).       The entire

record in this case, together with copies of the briefs of the

parties, is transmitted herewith.

     QUESTION CERTIFIED.